UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-33155 COATES INTERNATIONAL, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 22-2925432 (State or other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) Highway 34 & Ridgewood Road, Wall Township, New Jersey 07719 (Address of Principal Executive Office) (Zip Code) (732) 449-7717 (Registrant's telephone number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer Non-accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx As of May 10, 2010, 275,506,253 shares of the Registrant’s common stock were issued and outstanding. COATES INTERNATIONAL, LTD. QUARTERLY REPORT ON FORM 10-Q CONTENTS MARCH 31, 2010 Page PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets 3 Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Financial Statements 6-18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19-24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4T.Controls and Procedures 24 PART II-OTHER INFORMATION 25 Item 1.Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.(Removed and Reserved) 25 Item 5.Other Information 25 Item 6.Exhibits 25 SIGNATURES 26 2 Coates International, Ltd. Balance Sheets March 31, 2010 December 31, 2009 (Unaudited) Assets Current Assets Cash $ $ Interest reserve account - restricted Inventory, net Deferred financing costs Total Current Assets Property, plant and equipment, net Deferred licensing costs, net Total Assets $ $ Liabilities and Stockholders' Equity (Deficiency) Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party - Unearned revenue - Promissory notes to related parties Mortgage loan payable 10% Convertible note Total Current Liabilities License deposits Total Liabilities Commitments and Contingencies Stockholders' Equity (Deficiency) Preferred Stock, $0.001 par value, 100,000,000 shares authorized, 14,001 shares issued and outstanding at March 31, 2010 and 10,000 shares issued and outstanding at December 31, 2009 14 10 Common Stock, $0.0001 par value, 1,000,000,000 shares authorized, 275,506,263and 275,496,253 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficiency) ) Total Liabilities and Stockholders' Equity (Deficiency) $ $ The accompanying notes are an integral part of these financial statements. 3 Coates International, Ltd. Statements of Operations (Unaudited) Three Months Ended March 31, (Restated) Revenue from research and development $ $ Expenses Research and development costs - General and administrative expenses Depreciation and amortization Other Operating Income (Expense): Gain on sale of real estate - Income (Loss) from Operations ) Interestexpense, net ) ) (Loss) Income Before Income Taxes ) Provision for income taxes - - Net (Loss) Income $ $ ) Basic net (loss) income per share $ - $ - Basic weighted average shares outstanding Diluted net (loss) income per share $ - $ - Diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Coates International Ltd. Condensed Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, Cash Flows from Operating Activities $ $ ) Cash Flows from Investing Activities: Deposit on land and building - ) Net Cash Used in Investing Activities - ) Cash Flows from Financing Activities: Repayment of promissory note to related party ) - Repayment of 10% convertible note ) - Issuance of common stock and warrants Net Cash Provided by (Used in) Financing Activities ) Net Increase (Decrease) in Cash ) Cash, beginning of year Cash, end of year $ $ Supplemental Disclosure of Cash Flow Information: Cash paid during the year for interest $ $ - The accompanying notes are an integral part of these condensed financial statements. 5 Coates International, Ltd. Notes to Financial Statements (All amounts rounded to thousands of dollars) (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited financial statements of Coates International, Ltd. (the “Company”) have been prepared in accordance with accounting principles generally accepted for interim financial information and rules and regulation of the Securities and Exchange Commission (the “SEC”). Accordingly, they do not include all of the information and notes required by accounting principles generally accepted in the United States (“GAAP”) for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for the three month periods ended March 31, 2010 and 2009 are not necessarily indicative of the results that may be expected for any other interim period or for the full year.The unaudited financial statements should be read in conjunction with the financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2009 and the quarterly reports on Form 10-Q for the quarters ended September 30, 2009, June 30, 2009 and March 31, 2009. Although the Company generated net income for the three month period ended March 31, 2010 of $453,000, it has incurred substantial net losses while engaging primarily in research and development. As of March 31, 2010, the Company had accumulated losses of ($22,203,000) and had negative working capital of ($2,120,000). In addition, the current economic environment, which is characterized by tight credit markets, investor uncertainty about how to safely invest funds and low investor confidence, has introduced additional risk and difficulty in the Company’s challenge to secure needed additional working capital. These factors raise substantial doubt about the Company’s ability to continue as a going concern. The doubt about the Company’s ability to continue to operate as a going concern has existed for a number of years. Management has been successful in raising new working capital throughout that time to enable the Company to continue as a going concern and, although management cannot provide assurances that it can be successful, management believes that it can continue to do so in the future. Management has instituted a cost control program intended to cut variable costs to only those expenses that are necessary to complete its activities related to manufacturing an initial shipment of natural gas fueled industrial electric power Coates Spherical Rotary Valve (“CSRV”) engine generators, enter the production phase of its operations, develop additional commercially feasible applications of the CSRV system technology, seek additional sources of working capital and cover the general and administrative expenses in support of such activities. The Company has been actively undertaking efforts to secure new sources of working capital.During the three months ended March 31, 2010, the Company received $850,000 from research and development fees and a $200,000 initial deposit toward the first shipment of natural gas industrial electric power CSRV engine generators. The Company continues to actively seek out new sources of working capital; however, there can be no assurance that it will be successful in these efforts. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. 2. ACCOUNTING POLICIES Basis of Presentation Certain amounts included in the accompanying financials statements for the three months ended March 31, 2009 have been reclassified in order to make them comparable to the amounts presented for the year ended March 31, 2010. The gain on sale of land and building, which is more fully discussed in Note 9, amounting to $84,000 for the three months ended March 31, 2009, was improperly presented along with revenue from research and development in the Company’s quarterly report on Form 10-Q for the three months ended March 31, 2009. This has been corrected in the accompanying financial statements to present the gain on sale of land and building in other operating income. This correction resulted in a decrease in revenues of $84,000 and a corresponding increase in other operating income. There was no effect of this correction on net income or any other financial statement line items or on either basic or fully diluted income per share for the three months ended March 31, 2009. 6 Net Income (Loss) per Share Basic net income (loss) per share is based on the weighted average number of common shares outstanding without consideration of potentially dilutive shares of common stock. Diluted net income (loss) per share is based on the weighted average number of common and potentially dilutive common shares outstanding, when applicable. Use of Estimates The preparation of the Company’s financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. These significant estimates include determining a value for Series A Preferred Stock issued and certain limited anti-dilution rights granted to George J. Coates as more fully described in Note 14, assigning useful lives to the Company’s property, plant and equipment, determining an appropriate amount to reserve for obsolete and slow moving inventory, a valuation allowance for deferred tax assets, assigning expected lives to and estimating the rate of forfeitures of stock options granted and selecting a volatility factor for the Company’s stock options in order to estimate the fair value of the Company’s stock options on the date of grant or other appropriate measurement date. Actual results could differ from those estimates. 2.CONCENTRATIONS OF CREDIT AND BUSINESS RISK The Company maintains cash balances with three financial institutions. Accounts at these institutions are currently fully insured by the Federal Deposit Insurance Corporation. The Company also maintains a $100,000 cash balance with the Anglo-Irish Bank of Ireland which is currently insured by the government of Ireland until September 2010. The Anglo-Irish Bank was downgraded twice in 2009 by internationally-recognized rating agencies; however, the lower rating continues to be in the “investment grade” category as defined by those agencies. Recent reports have raised questions about the financial stability of a number of countries in Europe, including Ireland. The Company’s operations are devoted to the development, application and marketing of the CSRV system technology which was invented by George J. Coates, the Company’s founder, Chairman, Chief Executive Officer, President and controlling stockholder.From July 1982 through May 1993, seven U.S. patents as well as a number of foreign patents were issued with respect to the CSRV system technology.Since the inception of the Company in 1988, all aspects of the business have been completely dependent upon the activities of George J. Coates.The loss of George J. Coates’ availability or service due to death, incapacity or otherwise would have a material adverse effect on the Company's business and operations. The Company does not presently have any key-man life insurance in force for Mr. Coates. The Company had been highly dependent on Well to Wire Energy, Inc. (“WWE”) for cash flows, revenues and profits. As discussed in more detail in Note 3, during the first quarter of 2010, pursuant to an assignment agreement, Almont Energy, Inc. (“Almont”) became the successor in interest to WWE with respect to a research and development agreement, an exclusive sub-licensing agreement covering the sale and distribution of natural gas fueled, industrial electric power CSRV engine generators (“CSRV Units”) for use in the territory of Canada and the rights, subject to the provisions of a related escrow agreement, to an exclusive sub-licensing agreement covering the sale and distribution of CSRV Units for use within the territory of the United States (the “Almont Agreements”) between the Company and WWE. At March 31, 2010, Almont was obligated to the Company under the Almont Agreements for $5,997,000.In addition, Almont is also obligated to remit an additional $49 million toward the licensing fee provided for under the US License Agreement. 7 3.AGREEMENTS ASSIGNED TO ALMONT ENERGY INC. In 1999, the Company granted a sublicenseto Well to Wire Energy, Inc. ("WWE"), an oil and gas company in Canada.This sublicense provided for a $5,000,000 license fee to be paid to the Company and covers the use of the CSRV system technology in the territory of Canada (the “Canadian License”). A separate research and development agreement (“R&D Agreement”) provided for WWE to pay an additional $5,000,000 fee to the Company in consideration for the development and delivery of certain prototype engines. The Company completed development of the prototypes in accordance with this agreement at the end of 2007. The research and development agreement has not been reduced to the form of a signed written agreement. In 2008, the Company also entered into an escrow agreement with WWE that provides conditional rights to a second sublicense agreement between the Company and WWEfor the territory of the United States(the “US License”). The US license has been deposited into an escrow account and the grant of the license will not become effective until the conditions for release from escrow are satisfied. The US License provides for a license fee of $50 million. The escrow agreement required that WWE make payment (the “Release Payment”) to the Company equal to the remaining unpaid balance of licensing fee for by the Canadian License, the R&D Agreement fee and the down payment of $1,000,000 required under the US License. WWE had been making periodic nonrefundable payments to the Company to pay down the Release Payment. During the first quarter of 2010, with the prior consent of the Company, WWE assigned the Canadian License and the rights to the US License, subject to the terms and conditions of the escrow agreement, to Almont, a privately held, newly formed independent third party entity based in Alberta, Canada. In connection with the assignment, the Company waived all events of default by WWE under the escrow agreement. The Company also waived the provisions of the escrow agreement requiring the payment of interest on the unpaid balance of the Release Payment. Almont made two payments to the Company in February 2010 totaling $700,000 as a prerequisite condition to our consent to the assignment. In connection with the assignment of the Canadian License and the rights to the US License, Almont has also assumed all of the obligations set forth in the escrow agreement between the Company and WWE, with the following modifications: ● The Release Payment Date as defined in the escrow agreement has been extended to March 19, 2012. At the time of the assignment, the remaining unpaid balance of the Release Payment was $5,997,000. Provided that Almont remits this entire unpaid balance to the Company on or before the Release Payment Date, the US License will be released from escrow and granted to Almont. Almont is required to remit to the Company 60% of all monies it raises from future equity or debt transactions, exclusive of proceeds from equipment purchase financing transactions, until the Release Payment is paid in full. ● Almont has also become obligated to pay the $49 million balance of the US License Fee to the Company. Payment shall be made quarterly in an amount equal to 5% of Almont’s quarterly net profits. In addition, Almont is required to remit a portion of the proceeds it receives from equity or debt transactions, exclusive of equipment financing transactions to the Company until the entire balance of the US License fee is paid in full. However, the entire $49 million licensing fee is required to be paid on or before February 19, 2015. To the extent that Almont is not successful or experiences delays in remitting the balance of the Release Payment, the Company’s cash flow, results of operations and financial condition could be adversely affected. 8 The Canadian License The Canadian License exclusively licenses within Canada the use of the CSRV system technology for industrial engines to be fueled by natural gas to generate electrical power. Additional provisions of the Canadian License agreement are as follows: ● Licensee shall have the exclusive right to use, lease and sell electric power generators that designed with the CSRV system technology within Canada. ● Licensee will have a specified right of first refusal to market the electric power generators worldwide. ●
